Case: 12-40862       Document: 00512242546         Page: 1     Date Filed: 05/15/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 15, 2013
                                     No. 12-40862
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




JOYCE ANGELA SHATTEEN,

                                                  Plaintiff–Appellant,

versus

JP MORGAN CHASE BANK, N.A.,

                                                  Defendant–Appellee.




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                                 No. 4:10-CV-107




Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*


       Joyce Shatteen defaulted on her home mortgage. Proceeding pro se, she
appeals the dismissal of claims against her loan servicer, JPMorgan Chase

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40862     Document: 00512242546       Page: 2   Date Filed: 05/15/2013



                                   No. 12-40862

Bank, N.A. (“JPMorgan Chase”). We affirm.


                                         I.
      After refinancing, Shatteen executed a deed of trust and promissory note
in 1999. In 2006, she and her original servicer, Washington Mutual, agreed to
a loan modification that required monthly payments of $1052.62. By early 2008,
Shatteen had fallen behind and began negotiating a further modification with
Washington Mutual. She last made a payment on May 30, 2008.
      After Washington Mutual was closed by the Office of Thrift Supervision
in September 2008, JPMorgan Chase acquired the right to service Shatteen’s
loan.1 In a letter dated May 15, 2009, Shatteen was offered a loan modification
that included a down payment of $3032.70, due May 29, and an initial monthly
payment of $1038.99.
      Though on appeal she denies doing so, the record shows that Shatteen
responded to that offer by requesting a sixty-day extension to make the down
payment. On June 5, JPMorgan Chase tendered a new written offer that would
have entailed monthly payments of $1516.35. Shatteen alleges that, on or about
June 8, she was orally offered a loan modification that would have lowered her
payments to approximately $1032. For reasons unknown, she never received
any paperwork substantiating that offer. After JPMorgan Chase initiated fore-
closure, Shatteen sued. The district court dismissed all of her claims on sum-
mary judgment.


                                         II.
      Much of Shatteen’s briefing focuses on litigation between JPMorgan Chase
and other parties. We will not address arguments regarding consent decrees and

      1
       JPMorgan Chase continued to use the name “Washington Mutual” in correspondence
with Shatteen.

                                         2
     Case: 12-40862       Document: 00512242546          Page: 3     Date Filed: 05/15/2013



                                       No. 12-40862

other litigation made for the first time on appeal. See, e.g., Leverette v. Louisville
Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999) (per curiam). Moreover, Shatteen
has no standing to enforce consent decrees to which she is not a party. See Blue
Chip Stamps v. Manor Drug Stores, 421 U.S. 723, 750 (1975).
       By failing to raise it in her opening brief on appeal, Shatteen abandoned
any claim that JPMorgan Chase violated the Real Estate Settlement Procedures
Act or “recent federal law initiatives.” See Cinel v. Connick, 15 F.3d 1338, 1345
(5th Cir. 1994).2 She also waived her breach-of-contract claim: Her initial brief
alleges that JPMorgan Chase has breached contracts with “plaintiffs” but does
not identify any specific breach applicable to this case.3
       Similarly, Shatteen fails to press her claims that JPMorgan Chase violated
the Texas Deceptive Trade Practices Consumer Protection Act and the Texas
Business and Commerce Code. See Davis v. Maggio, 706 F.2d 568, 571 (5th Cir.
1983) (per curiam). Shatteen mentions both of those statutes in a conclusional
fashion but fails to cite the applicable legal standard or relevant authority.4
       Both of Shatteen’s remaining state law claims—for common-law fraud and
promissory estoppel—require a showing of detrimental reliance.5 She has not
demonstrated that she relied on JPMorgan Chase’s alleged oral promise of
reduced payments, such as by remitting the agreed-upon amount each month.


       2
        Nor does Shatteen’s allusion to recent “federal law initiatives” such as the Home
Affordable Modification Program state a cognizable claim upon which relief could be granted.
       3
         Shatteen’s attempt to revive abandoned claims in her reply brief—by invoking the
“plain error” standard—conflates forfeiture and waiver. “An appellant abandons all issues not
raised and argued in its initial brief on appeal.” Cinel, 15 F.3d at 1345.
       4
        See United States v. Skilling, 554 F.3d 529, 568 n. 63 (5th Cir. 2009), vacated in part
on other grounds by Skilling v. United States, 130 S. Ct. 2896 (2010).
       5
        See Allstate Ins. Co. v. Receivable Fin. Co., 501 F.3d 398, 406 (5th Cir. 2007) (inter-
preting Texas law and articulating the elements of common law fraud, which include reliance
and injury); English v. Fischer, 660 S.W.2d 521, 524 (Tex. 1983) (noting that the elements of
promissory estoppel include detrimental reliance).

                                              3
    Case: 12-40862    Document: 00512242546     Page: 4   Date Filed: 05/15/2013



                                 No. 12-40862

As noted above, she made no payments at all for more than two years before
JPMorgan Chase initiated foreclosure proceedings.
      Moreover, Shatteen defaulted on her loan when her monthly payments
under the 2006 modification were $1052.62. In her April 2009 loan-modification
application, she claimed she could afford monthly payments of between $750 and
$1000. It follows, therefore, that she could not afford payments of more than
$1000 per month. Thus, even assuming the summary judgment evidence sup-
ported a finding that JPMorgan Chase made a false oral representation upon
which Shatteen relied, its unsubstantiated offer to reduce her monthly payment
to $1032 did not result in damage or legal injury.
      The summary judgment is AFFIRMED.




                                       4